DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MIRYLSA COLON, M.D.,
                             Appellant,

                                    v.

   MELI ORTHOPEDIC CENTERS OF EXCELLENCE, LLC, a Florida
                  limited liability company,
                           Appellee.

                              No. 4D18-660

                              [May 10, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Raag Singhal, Judge; L.T. Case No.
CACE17-019308 (21).

   Eddy O. Marban, Coral Gables, for appellant.

   William G. Salim, Jr. and Ari J. Glazer of Moskowitz, Mandell, Salim &
Simowitz, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.